Citation Nr: 0617305	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO. 03-36 513	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

3. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Maine Veterans' Services

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD
L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty for training in the Maine 
Air National Guard from July to November 1976 and from April 
to June 1977.  The appellant is her surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the appellant testified before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is of record.

In January 2002, following the veteran's death in December 
2001, the appellant filed an application for dependency and 
indemnity compensation, which includes the claim for accrued 
benefits. In December 2003, referred to the claim for accrued 
benefits.  As the RO has not addressed the claim in the first 
instance, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. According to the death certificate, the veteran died on 
December [redacted], 2001, and the cause of death was listed as 
hypertensive atherosclerotic cardiovascular disease.

2. At the time of the veteran's death, her service-connected 
disabilities were residuals of a total right knee 
arthroplasty, which was to be rated at a schedular 100 
percent disabling for a one-year period, following the total 
knee replacement, beginning October 2001, and residuals of 
lower back injury, rated as 20 percent disabling. 

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
contributed to the cause of her death.

4. The veteran did not have a totally disabling 
service-connected disability for a continuous period of at 
least ten years immediately preceding her death. 

5. There is no competent medical evidence that the veteran's 
death was the result of fault on the part of VA in providing 
surgical or medical treatment for a total right knee 
replacement in August 2001 and post-surgical medical 
treatment. 


CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death to include on 
a presumptive basis. 38 U.S.C.A. §§ 101(24), 1101, 1131, 
1137, 1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 
(2005).

3. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 
1151, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.361 
(2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2002.  The notices informed the appellant of 
the type of evidence needed to substantiate the claim of 
service connection for the cause of the veteran's death, 
namely, evidence that the veteran died of a service-related 
injury or disease; and the evidence needed to substantiate 
claim under 38 U.S.C.A. § 1318, that is, evidence; that the 
veteran had a totally disabling service-connected disability 
for a continuous period of at least ten years immediately 
preceding her death; and the evidence needed to substantiate 
claim under 38 U.S.C.A. § 1151, that is, evidence that the 
cause of death was the direct result of fault on the part of 
VA.  The appellant was informed that VA would obtain service 
records, and that he could submit other records not, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
effective date provision for service connection for the cause 
of death, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As for the remaining element under Dingess, the VCAA notice 
did not include the amount of disability compensation should 
the benefit sought be awarded, since the Board is denying the 
claim, any question as to the amount of compensation is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the appellant's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will obtain a medical n opinion if such is 


necessary to decide the claim.  The RO obtained a VA medical 
opinion in April 2002.  As the appellant has not provided 
notice of any additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been met.

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Factual Background 

According to the death certificate, the veteran died on 
December [redacted], 2001.  The cause of death was listed as 
hypertensive atherosclerotic cardiovascular disease.  No 
other condition was listed as contributing to death. 

At the time of the veteran's death, her service-connected 
disabilities were residuals of a total right knee 
arthroplasty, which was to be rated at a schedular 100 
percent disabling for a one-year period, following the total 
knee replacement, beginning October 2001, and residuals of 
lower back injury, rated as 20 percent disabling. 

Service medical records show that on active duty for training 
in 1976 the veteran injured her right knee and she had knee 
surgery in October 1976 and in May 1977.  She was granted 
service connection for the right knee disability in 1977.  In 
April 1980, also while on National Guard duty, she injured 
her lower back in a fall.   Service connection for the 
residuals of lower back injury was granted in 1981. 

The service medical records do not document cardiovascular 
disease or hypertension by complaint, finding, of history.  
After service, hypertension was first documented in private 
medical records in 1997, many years after the veteran's 
discharge in 1976 from the period of active duty for training 
for more than 90 days, in which she incurred a service-
connected disability, and well-beyond the one-year 
presumptive period.

The veteran required additional surgery for her service-
connected right knee disability in October 1988, March 1993, 
August 1998, and May 2001.  In August 2001, she had a total 
right knee arthroplasty.  The surgery was performed by a VA 
physician. 

VA records show that in November and December 2001 the 
veteran was hospitalized for five days for superficial 
phlebitis of the right leg and right foot, a complication of 
the total knee replacement.  The phlebitis improved with 
anticoagulation and antibiotics.  She was discharged from the 
hospital on December 5, 2001.  When she was seen on follow-up 
on December 17, 2001, the assessment was resolved superficial 
phlebitis. 

Private medical records disclose that in June 2001 a cardiac 
perfusion scan was normal without evidence of coronary 
insufficiency.  In November 2001, a Holter monitor revealed 
no arrhythmia.  In January 2002, the veteran's treating 
physician stated that the veteran had not had established 
heart disease, and he did not offer an opinion on whether the 
stress of the post-operative infection contributed to her 
death. 



In April 2002, the RO obtained a VA medical opinion on the 
question of whether the veteran's knee surgery and post-
surgical treatment contributed to her death. After a review 
of the record, the VA physician noted that the veteran had 
had a total knee replacement in August 2001, after which she 
developed a superficial phlebitis/cellulitis for which she 
was appropriately treated, and when she was last evaluated on 
December 17, 2001, the problem had resolved.  The VA 
physician expressed the opinion that there was no evidence 
that the knee surgery contributed to the veteran's 
cardiovascular death.

The report of autopsy discloses that there was no evidence of 
infection of the knee prosthesis by gross evaluation, X-ray, 
or culture; and no thrombi or pulmonary emboli were found.  
The medical examiner concluded that the cause of death was 
hypertensive and arteriosclerotic cardiovascular disease.  No 
other cause or contributory cause of death was identified. 

Analysis 

The appellant asserts that the veteran's service-connected 
right knee disability caused her death or contributed to the 
cause of her death.

The record shows that hypertensive and arteriosclerotic 
cardiovascular disease caused the veteran's death as 
concluded by the medical examiner after an autopsy. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Cardiovascular disease, including hypertension, manifested to 
a compensable degree or more within one year after service 
discharge may be presumptively service-connected even where 
the disability was not shown during service. 38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.

As cardiovascular disease to include hypertension was not 
incurred during active duty for training in 1976 or 
manifested to a compensable degree or more within the one-
year period following active duty for training, there is no 
factual basis to associate the veteran's fatal heart disease 
to service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  For this reason, hypertensive and 
arteriosclerotic cardiovascular disease, which was the cause 
of death, was not a service-connected disability.  
38 U.S.C.A. § 1310. 

The remaining question is whether the service-connected right 
knee disability contributed to the cause of the veteran's 
death.  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

The record shows that before her death, the veteran was 
treated for acute phlebitis, a complication of the total knee 
replacement that was done by VA.  But the findings at autopsy 
revealed no evidence of infection of the knee prosthesis by 
X-ray or culture, and no thrombi or pulmonary emboli were 
found.  Moreover, neither the total knee replacement itself 
nor the phlebitis was identified at autopsy or by the medical 
examiner as contributing to the veteran's death.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that the fatal heart disease was 
related to service or that the service-connected right knee 
disability contributed to 


the cause of the veteran's death, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As for the probative weight of the appellant's statements and 
testimony, where as here, the determinative issue involves a 
question of medical causation or a medical diagnosis, 
competent medical evidence of nexus or relationship between 
the cause of death and a service-connected disability is 
required to support the claim.  The appellant as a layperson 
is not competent to offer an opinion on medical causation or 
a medical diagnosis.  To the extent that the appellant 
associates the cause of the veteran's death to the service-
connected right knee disability, his statements and testimony 
do not constitute the required medical evidence to support 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Claim under 38 U.S.C.A. § 1318 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding her death.

The record shows that the veteran had a combined rating of 40 
percent from 1988 and a combined rating of 100 percent from 
2001 within one year of her death also in 2001. As such, the 
veteran was not in receipt of a 100 percent disability rating 
for service-connected disabilities for the statutory 10 year 
period of time prior to her death. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1151 

The appellant also argues that the VA medical treatment the 
veteran received for her service-connected disability, 
including surgical replacement of the knee, resulted in her 
death.

Since the claim was filed in January 2002, the current 
version of 38 U.S.C.A. § 1151 and the implementing 
regulation, 38 C.F.R. § 3.361, apply.

Compensation shall be awarded for the death of a veteran in 
the same manner as if death were service-connected, if the 
death of the veteran was caused by medical or surgical 
treatment by VA and the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical or surgical treatment.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

VA records show that the veteran had a total right knee 
replacement in August 2001, and she subsequently developed 
acute phlebitis which was treated and resolved. 

The threshold question is whether the total knee replacement 
and the subsequent phlebitis contributed to the cause of the 
veteran's death.  As explained above, the veteran died of 
fatal heart disease.  Neither the total knee replacement nor 
the phlebitis was implicated in the cause of the veteran's 
death, which was established by autopsy and the findings of 
the medical examiner.  Not only is there no medical evidence 
that the total knee replacement and the subsequent phlebitis 
contributed to the cause of the veteran's death, there is no 
scintilla of evidence that the VA was negligent or in any way 
at fault in providing the surgical treatment or follow-up 
medical treatment. 

As for the appellant's statements and testimony, asserting 
that VA medical treatment caused or contributed to the cause 
of the veteran's death, as a layperson, the appellant is not 
competent to offer an opinion on medical causation or a 
medical diagnosis.  To the extent that the appellant 
associates the cause of the veteran's death to VA medical 
treatment, his statements and testimony do not constitute the 
required medical evidence to support the claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is denied.

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


